Name: 98/627/CFSP: Council Decision of 9 November 1998 adopted on the basis of Article J.3 of the Treaty on European Union concerning a specific action of the Union in the field of assistance for mine clearance
 Type: Decision
 Subject Matter: Europe;  international security;  budget; NA;  defence
 Date Published: 1998-11-11

 Avis juridique important|31998D062798/627/CFSP: Council Decision of 9 November 1998 adopted on the basis of Article J.3 of the Treaty on European Union concerning a specific action of the Union in the field of assistance for mine clearance Official Journal L 300 , 11/11/1998 P. 0001 - 0001COUNCIL DECISION of 9 November 1998 adopted on the basis of Article J.3 of the Treaty on European Union concerning a specific action of the Union in the field of assistance for mine clearance (98/627/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11(2) thereof,Whereas the Council adopted on 1 October 1996 Joint Action 96/588/CFSP (1) on anti-personnel landmines; whereas the Council adopted on 28 November 1997 a new Joint Action 97/817/CFSP (2) on anti-personnel landmines with a view to updating and further developing the initiatives carried out by the European Union under the first joint action;Whereas these joint actions provide for the possibility of specific actions of the Union in the field of mine clearance and indicate that such actions could take the form of training of mine clearance specialists and mine clearance instructors;Whereas an action consisting of coordinating, supervising and training mine clearance specialists and instructors is particularly needed in Croatia and could usefully complement international efforts in the field of mine clearance assistance,HAS DECIDED AS FOLLOWS:Article 1 A specific action of the European Union in the field of mine clearance shall consist of coordinating, supervising and training mine clearance specialists and mine clearance instructors in Croatia.Article 2 1. An amount of up to ECU 435 000 to cover the operational expenditure to which the implementation of the Decision gives rise shall be charged to the budget of the European Communities.2. The expenditure financed by the amount stipulated above shall be managed in compliance with the European Community procedures and rules applicable to the budget.Article 3 This Decision shall be notified to the Western European Union (WEU) in accordance with the conclusions adopted by the Council on 14 May 1996 on the transmission to the WEU of documents of the European Union.Article 4 This Decision shall enter into force on the date of its adoption.Article 5 This Decision shall be published in the Official Journal.Done at Brussels, 9 November 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 260, 12. 10. 1996, p. 1.(2) OJ L 338, 9. 12. 1997, p. 1.